Citation Nr: 1717631	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  15-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) at the housebound rate or based on aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Due to his service-connected disabilities, the Veteran is so helpless as to be in need of regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016).
 
Anatomical loss or loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  For example, extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 CFR § 3.350(a)(2).
 
The question concerning loss of use "is not whether amputation is warranted but whether the [Veteran] has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.  38 CFR § 3.350(a)(4).
 
As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.
 
"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. §§ 3.350(b)(4), 3.352(a) (2016).
 
It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).
 
Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR § 3.352(c).

Throughout the pendency of the appeal, the Veteran is in receipt of service connection for ten disabilities: 1) Hypertension with nephropathy, rated 60 percent; 2) arteriosclerotic heart disease, status post coronary artery bypass graft (CABG), rated 30 percent; 3) cognitive disorder with prominent apathy, rated 30 percent; 
4) diabetes mellitus with decreased bilateral pedal pulses, bilateral lower extremities and erectile dysfunction, rated 20 percent; 5) peripheral neuropathy, right upper extremity, rated 10 percent; 6) peripheral neuropathy, left upper extremity, rated 10 percent; 7) peripheral neuropathy, right lower extremity, rated 10 percent; 
8) peripheral neuropathy, left lower extremity, rated 10 percent; 9) onychomycosis and tinea pedis of the feet with maceration of toes, rated 10 percent; and 
10) cerebrovascular accident transient ischemic attack (TIA) with left hemiparesis/anesthesia and continued intermittent headache and left cheek hypoesthesia, rated 10 percent.

The Veteran contends in his October 2015 substantive appeal that he requires assistance with his activities of daily living.  At the November 2016 Travel Board hearing, the Veteran's spouse testified that he needs care "24/7", and that she helps him with showering because of the weakness in his legs and arms due to his service-connected bilateral upper and lower extremity peripheral neuropathy.  See transcript, pp. 3-4.  The Veteran's spouse further testified that she has to cook for the Veteran, and help him get dressed.  Id., pp. 9, 11.  The Veteran's spouse stated that due to the Veteran's service-connected cognitive disorder, she has to remind him to take his medications.  Id., p. 10.  She also reported that she cannot work because she needs to be with the Veteran all the time.  Id., p. 9.  The Veteran also testified that his service-connected cognitive disorder prevents him from going out on his own.  Id., p. 6.

The medical evidence and lay statements submitted by and on behalf of the Veteran are consistent with the need for aid and attendance.  Specifically, in a January 2015 VA Form 21-2680, a VA physician found that the Veteran "needs assistance with ADLs [activities of daily living]" and "can go out only with a family member or caretaker."  The VA physician also noted that the Veteran has a history of falls, and that his spouse assists him with meal preparation, bathing, grooming, and dressing.  As the manifestations of the Veteran's service-connected disabilities meet the pertinent requirements, as demonstrated by the January 2015 VA physician's report and the Veteran's statements consistent therewith, aid and attendance is warranted.

Accordingly, the criteria are satisfied to award special monthly compensation based on the need aid and attendance of another person.  The appeal is granted.  As this represents a complete grant of the benefit sought on appeal, no discussion of SMC based on being housebound (which is a lesser benefit) is necessary.


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation on account of the need for regular aid and attendance of another person is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


